BOOCHEVER, Circuit Judge,
dissenting:
I respectfully dissent. I agree with the majority that most of the IJ’s stated reasons for finding Bagri not credible were not supported by the record and were not sufficient for an adverse credibility finding. I do not agree, however, that the few remaining reasons the majority relies upon in upholding the adverse credibility finding are sufficient. Bagri did once give the date of his arrest and his departure from his village as 1995 rather than 1996, but corrected himself. See Bandari v. INS, 227 F.3d 1160, 1166 (9th Cir.2000) (minor inconsistencies in dates cannot form basis for adverse credibility finding). There was not a serious discrepancy between his testimony and documentary evidence regarding his medical treatment. Bagri explained that he was taken to the hospital for a brief visit after his release, and the doctor’s letter did not clearly state that he had stayed in the hospital for an extended time. I therefore would conclude that the adverse credibility determination was not supported by substantial evidence, and I would grant the petition for review and remand to the BIA to consider Bagri’s application anew. See INS v. Orlando Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002).